Citation Nr: 0926564	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for skin rash, claimed 
as secondary to service-connected Barrett's esophagus with 
history of duodenal ulcer and hiatal hernia, post-Nissen 
procedure.

2.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected Barrett's esophagus with 
history of duodenal ulcer and hiatal hernia, post-Nissen 
procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to January 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2009 videoconference 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The competent evidence weighs against a finding that the 
Veteran's rash is proximately due to or the result of the 
Veteran's service-connected esophageal disability, on either 
a causation or aggravation basis.  

2.  The competent evidence weighs against a finding that the 
Veteran's headaches are proximately due to or the result of 
the Veteran's service-connected esophageal disability, on 
either a causation or aggravation basis.  


CONCLUSIONS OF LAW

1.  The Veteran's skin rash is not due to, the result of, or 
aggravated by the Veteran's service-connected esophageal 
disability.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310 (2008).

2.  The Veteran's headaches are not due to, the result of, or 
aggravated by the Veteran's service-connected esophageal 
disability.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity 


to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2007, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the March 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's 


duty to notify and assist, including the requirements set 
forth by the Court in Dingess, supra.  In addition, the April 
2007 rating decision and March 2008 SOC explained the basis 
for the RO's action, and the SOC provided him with an 
additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, the RO obtained the 
Veteran's service treatment records (STRs) and treatment 
records from the Boise VA Medical Center (VAMC), and the 
Veteran was afforded a VA examination in April 2007.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


II.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his skin rash and 
headaches are caused by medication that he took for his 
service-connected Barrett's esophagus.  

Since the current issues on appeal involve secondary service 
connection, the Board will begin with a brief discussion 
regarding the Veteran's service-connected esophageal 
disability.  Service connection for a duodenal ulcer was 
granted in a September 1959 rating decision, wherein a 10 
percent rating was assigned with an effective date of January 
8, 1959.  The disability progressed in severity to include a 
hiatal hernia and esophogitis, and a September 1983 rating 
decision increased the award to 20 percent effective from 
July 26, 1983.  A February 1995 biopsy resulted in a 
diagnosis of reflux esophagitis with Barrett's esophagus.  In 
March 1995, VAMC records show the Veteran had laparoscopic 
Nissen fundoplication to alleviate his chronic 
gastroesophageal reflux disease.  The Veteran's several 
requests for a rating in excess of 20 percent for his 
esophageal disability have been denied.  

The Board will next examine and analyze the evidence 
pertaining to the skin rash and headaches separately.

1.  Skin Rash

There is no record of any skin rash problems during active 
service.  Following separation from service, in January 2006, 
the Veteran reported to the urgent care clinic at the Boise 
VAMC with complaints of a rash on his groin area.  The 
Veteran stated he believed that Omeprazole, a medication used 
to treat gastroesophageal reflux disease, was the cause of 
his rash.  A list of his current medications did not include 
Omeprazole or any of its marketed forms.  However, the 
physician assistant prescribed Ranitidine to treat the 
reflux.  


In May 2006, VAMC records show the Veteran had a groin rash 
for the past 10 years that purportedly began when he was 
taking Nexium (a type of omeprazole) for his stomach.  Since 
then, he had tried anti-fungal creams and Vagisil, and 
currently he reported redness, swelling, itching and burning 
in his groin and scrotum area.  On examination, there was 
inflammation, moderate swelling and tenderness, as well as a 
scattered, moist, and raised rash.  The nurse practitioner 
assessed a probable fungal rash that was worsened by using 
Vagisil, and wrote a prescription for an anti-fungal cream.  

Later that month, the Veteran again sought treatment at the 
VAMC urgent care clinic, this time with complaints of itching 
and a rash all over his body.  The treater noted that the 
Veteran had a long-standing rash in the groin which was 
previously responsive to fungal cream.  This time, the 
Veteran stated he thought he was allergic to milk because he 
had eaten ice cream the night before the rash appeared.  
Moreover, 35 years prior, his face had swelled up after 
drinking milk and he was told he needed a Benadryl booster to 
keep the allergic reaction under control.  On physical 
examination, there was no discernible rash on the skin.  The 
treater recommended avoiding dairy products and keeping a 
food journal to see if there were other triggers for the 
rash.  

In August 2006, the Veteran was seen by a doctor for follow-
up at the VAMC.  He stated that he continued to have an 
itching groin rash that did not respond to the various creams 
and medications he had been previously prescribed.  Moreover, 
he reported itching under his arms and on his ankles when he 
was particularly affected.  He continued to relate the rash 
to his Omeprazole therapy.  The doctor concluded that the 
groin rash was consistent with a fungal infection and 
prescribed a 4 week anti-fungal trial, to be followed by a 
different anti-fungal medication in the case of resistance, 
and eventually a biopsy and dermatology consult.  It was 
noted that the Veteran was refusing to take any medication at 
the time for his gastroesophageal disease for fear of side 
effects.  

In January 2007, the Veteran reported a persistent rash in 
the groin, axilla and upper trunk.  A biopsy taken from the 
right arm showed a drug eruption.  The doctor could not 
determine what medication caused the rash as the Veteran had 
not been taking any medication for 2 years.  With regard to 
the groin rash, the doctor noted it was improved and 
recommended that the Veteran continue applying the anti-
fungal cream.  

The Veteran was afforded a VA examination in April 2007.  He 
reported that he started taking Prilosec, a form of 
Omeprazole, in 1986.  He also took Omeprazole in 2000, but 
stopped the medication in 2004 due to headaches and a rash in 
his groin, head, arms and chest.  The rash started in his 
groin area after he began taking Prilosec, and moved to the 
other areas of his body.  He stated that he continued to 
refuse any medication for his esophageal disorder.  On 
physical examination, the Veteran had a bilateral upper leg 
and groin candidal-appearing rash that was mildly pink with 
no drainage.  There were no lesions, papules or any eruptions 
noted.  Further, his arms had some pink papules that had no 
distinct pattern.  The examiner assessed candidal dermatitis 
of the groin area, and non-specific dermatitis of his arms.  
Moreover, the examiner concluded that a review of literature 
regarding Omeprazole and its side effects indicated that it 
was less likely than not that the Omeprazole caused the 
rashes the Veteran was relating to his use of the medication.  
Indeed, the examiner stated omeprazole was one of the uses 
and treatments for rashes.  

Finally, at the May 2009 hearing before the Board, the 
Veteran testified that he was taking Prilosec for 8 years 
until he had the Nissen procedure in 1995.  During those 6 
years, he developed rashes in the groin area, on his legs, 
under his arms, and on the side of his head.  The rash had 
not been as severe since he stopped taking Prilosec in 1995.  
He testified that no doctor had ever told him that the 
Prilosec could cause have caused the rash.  Indeed, the 
Veteran said that no doctor had ever been able to give him an 
explanation as to the cause of his rash.  Currently, the 
Veteran still had a rash in his groin area, across his 
stomach, on his arms, the side of his head, and in his ears.  
He was not taking any medication for the rash, as every 
medication he had tried had not worked and doctors had given 
up.  However, he was currently taking Ranitidine, which he 
said was a different type of medication than Omeprazole, for 
his esophageal disorder.  




Based on the foregoing, the Board finds that the weight of 
the competent evidence shows there is no connection between 
the Veteran's current skin rash and the medication for his 
service-connected esophageal disability.  

There are no competent opinions relating the skin rash to the 
Veteran's medication.  Although a January 2007 biopsy of the 
right arm showed a drug reaction, the arm rash appeared to be 
and was addressed separately from the groin rash that the 
Veteran had complained of for many years.  Moreover, the 
doctor was unable to explain the arm rash as the Veteran had 
not taken any medication for two years.  Further, the April 
2007 VA examiner opined that the Veteran's skin rash was not 
related to the use of Omeprazole medications, and that, 
indeed, Omeprazole is used to treat rashes.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his rash, itching and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the cause of the Veteran's rash is not 
found to be capable of lay observation and thus, his 
statements regarding etiology of the rash do not constitute 
competent evidence.  Moreover, there are no competent 
opinions from medical professionals in the evidence of record 
supporting the Veteran's contention that the rash is related 
to the medication he takes for his esophageal disability.  
Accordingly, a relationship between the Veteran's rash and 
service-connected disability is not established by either the 
competent evidence or the Veteran's own statements.  
 
In conclusion, the preponderance of the evidence is against 
finding that the current rash is related to the Veteran's 
service-connected esophageal disability.  Therefore the 
benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.

2.  Headaches

Review of the Veteran's STRs indicates that he was struck in 
the head with a baseball in the left anterior temporal area 
in August 1956.  In October of that year, X-rays of the head 
were negative for fracture or pathology, although the Veteran 
had daily headaches.  In November, he reported severe 
headaches for the past 3 or 4 months, mainly in the bilateral 
forehead area.  

In December 1958, the Veteran passed out and hit his head 
again.  He complained of a generalized headache afterwards.  
There was swelling of the scalp over the right parietal area 
with a laceration.  Pupils were dilated and reactive.  
Cranial nerves were intact.  X-rays of the skull were 
negative.  The Veteran indicated frequent and severe 
headaches on his December 1958 separation examination report, 
but there was no other mention of headaches in the service 
records.  

Following separation from service, in August 1983, VA 
referred the Veteran to see Dr. D.L.M.  The Veteran reported 
heartburn for the past 10 years that was occasionally 
associated with severe headaches.  He stated that the pain 
was different than that he experienced in service.  Nothing 
alleviated the headaches except going to sleep for several 
hours.  The pain was worst over his right eye, but seemed to 
involve his entire head.  Sometimes he also had nausea, but 
vomiting was extremely rare.  The doctor assessed tension 
headaches that were not service-connected.  

In January 1991, the Veteran sought treatment at the VAMC for 
ulcer symptoms and a severe headache.  He stated that his 
dyspepsia caused headaches, and that the symptoms had been 
worse the last 3 or 4 years.  The doctor recommended Tylenol 
for the headache.  At the time, the Veteran was taking 
Tagamet for his heartburn.  

In March 1992, the Veteran continued to have headaches that 
he associated with his heartburn and abdominal pain.  The 
doctor prescribed Omeprazole to replace Tagamet for his 
esophageal issues.  Several days later, the Veteran reported 
having a headache for 1 week.  The doctor assessed persistent 
tension headaches and prescribed Tylenol and Ibuprofen.  

In May 1992, the Veteran reported that his headaches had 
become more like migraines, and seemed to occur when he had 
missed his medications or with stress.  Headaches were abated 
with Ibuprofen.  The doctor recommended continuing Ibuprofen 
for the headaches and switched the Veteran's medication back 
to Tagamet from Omeprazole.  

In September 1992, the Veteran reported that his migraine 
headaches were triggered by certain foods.  Changing his diet 
had resulted in some improvement.  However, his reflux 
disease had not improved at all with Tagamet, or after 3 or 4 
months on Omeprazole.  The doctor continued the prescription 
for Omeprazole.  

In December 1993, the Veteran continued to report severe 
headaches if he did not eat.  The headaches were alleviated 
with Advil.  

The Veteran was afforded a VA examination in December 1995.  
He stated that, after eating a large meal, he experienced 
abdominal pain that was accompanied by occipital headaches.  
The examiner "had trouble" relating the Veteran's headaches 
to his abdominal symptoms.  Moreover, the examiner stated the 
Veteran's angry affect and mood indicated there may be a 
psychiatric component underlying the physical complaints.  

In February 2004, a CT of the brain showed no significant 
pathology, with minimal age-related atrophy.  

The Veteran was afforded another VA examination in April 
2007.  He said he took Prilosec from 1986 until he had his 
Nissen procedure in 1995.  Then, he tried omeprazole in 2000, 
but stopped taking it in 2004 due to headaches.  Currently, 
he still had headaches but not migraines, and stated he woke 
up with a headache every morning.  He stated he no longer had 
heartburn, but still had Barrett's esophagus for which he did 
not take any medication.  The Veteran said his headaches 
became less frequent after the 1995 Nissen procedure, 
although he still had headaches 3 to 4 times per week.  The 
examiner concluded that the headaches were less likely than 
not a long-term result of the use of Omeprazole.  A review of 
literature indicated that Omeprazole could cause headaches 
while the medication was used, but there were no residual 
side-effects or extension of the headaches after cessation of 
the medication.  

Based on the foregoing, the Board finds that the weight of 
the competent evidence shows there is no connection between 
the Veteran's current headaches and the medication for his 
service-connected esophageal disability.  

There are no competent opinions relating the Veteran's 
headaches to the use of medication or to active service.  
Indeed, he has been repeatedly diagnosed with tension 
headaches, and he reported that the headaches were often 
associated with missing medications, not eating, or eating 
certain foods.  Additionally, although the Veteran reported 
not taking any medication for the past several years, he 
continues to have headaches.  Moreover, both the December 
1995 and April 2007 VA examiners opined that the headaches 
were not related to the service-connected esophageal 
disability.    

The Board acknowledges, as above, that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his headaches and other 
experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 
(1994).  Moreover, as discussed previously, the Federal 
Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  See Jandreau, 492 F.3d 
1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  See also Robinson, 
supra.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu, 2 Vet. App. 492, 495 (1992).  

In the present case, the cause of the Veteran's headaches is 
not found to be capable of lay observation and thus, his 
statements regarding etiology of the headaches do not 
constitute competent evidence.  Moreover, there are no 
competent opinions from medical professionals in the evidence 
of record supporting the Veteran's contention that the 
headaches are related to the medication he takes for his 
esophageal disability or to the disability itself.  
Accordingly, a relationship between the Veteran's headaches 
and service-connected disability is not established by either 
the competent evidence or the Veteran's own statements.  
 
In conclusion, the preponderance of the evidence is against 
finding that the current headaches are related to the 
Veteran's service-connected esophageal disability.  Therefore 
the benefit-of-the-doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.

ORDER

Service connection for skin rash, claimed as secondary to 
service-connected Barrett's esophagus with history of 
duodenal ulcer and hiatal hernia, post-Nissen procedure, is 
denied.

Service connection for headaches, claimed as secondary to 
service-connected Barrett's esophagus with history of 
duodenal ulcer and hiatal hernia, post-Nissen procedure, is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


